Citation Nr: 9928580	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date prior to December 26, 
1991, for a compensable evaluation for lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1976 to 
November 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
This case was remanded by the Board in March 1996 for further 
development.  The case was thereafter transferred to the 
Oakland, California, RO in May 1997, and then to the Chicago, 
Illinois, RO in July 1997.  The case was thereafter 
transferred back to the RO in St. Paul, Minnesota, in March 
1999.  The case was returned to the Board in May 1999.

The Board initially notes that the RO, in adjudicating the 
veteran's claim for an increased rating for lumbosacral 
strain (the subject of the instant appeal), considered 
symptoms attributable to an L1 vertebral fracture and L4-5 
radiculopathy.  The record reflects, however, that service 
connection is not in effect either for an L1 vertebral 
fracture or for lumbar radiculopathy.  Indeed, the record 
reflects that the Board, in its March 1996 remand, referred 
the issue of entitlement to service connection for back 
disability other than cervical and/or lumbar strain to the RO 
for appropriate consideration, but that the RO did not 
thereafter address this claim.  For the purposes of the 
instant appeal, the Board will consider all of the functional 
impairment associated with the veteran's lumbosacral spine.  
However, the Board refers the issues of entitlement to 
service connection for the L1 vertebral fracture and L4-5 
radiculopathy to the RO for appropriate action.

The Board also notes that the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) was 
denied in an October 1998 rating decision.  In a November 
1998 statement the veteran requested that the RO reopen his 
claim and in January 1999 the RO issued a rating decision 
which again denied service connection for PTSD.  The record 
reflects that although the veteran has not submitted a Notice 
of Disagreement with either the October 1998 or the January 
1999 rating decision, the veteran's former representative, in 
a May 1999 letter addressed directly to the veteran, 
erroneously informed the veteran that the issue of 
entitlement to service connection for PTSD was currently in 
"appeal status."  If the veteran desires to initiate an 
appeal with respect to the denial of his claim for service 
connection for PTSD, he should so notify the RO, which should 
respond appropriately to any communication received.

The Board also notes that, in response to a Notice of 
Disagreement submitted by the veteran's former representative 
with a June 1998 rating decision, a Statement of the Case was 
issued in April 1999 on the issue of entitlement to an 
increased rating for cervical spine disability.  The record 
reflects that no communication with respect to this issue was 
thereafter received from either the veteran or his former 
representative.  The Board will therefore limit its 
consideration to the issues listed on the title page of this 
action.

The Board notes that additional medical evidence, consisting 
of VA treatment records, was received following the last 
Supplemental Statement of the Case in June 1998.  However, as 
none of the records address the issues currently on appeal, 
the Board concludes that a remand of the case is not 
warranted.  See 38 C.F.R. § 19.31 (1998) (Supplemental 
Statement of the Case will be furnished when additional 
pertinent evidence is received after the most recent 
Supplemental Statement of the Case has been issued).

The Board lastly notes that on file is a May 7, 1999, letter 
to the veteran from his former representative, AMVETS.  The 
letter informed the veteran that, pursuant to an earlier 
phone conversation in which the veteran purportedly expressed 
a desire to obtain other representation, AMVETS would no 
longer represent the veteran in the prosecution of his 
appeal.  In a separate letter on the same date, AMVETS 
notified the RO that it would no longer represent the veteran 
in his appeal.  The Board notes that there is no indication 
that the veteran thereafter sought to appoint another 
representative.  Accordingly, the Board will proceed with the 
adjudication of his appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's lumbosacral strain are 
productive of no more than severe limitation of lumbar spine 
motion.  

3.  The veteran did not file a notice of disagreement within 
one year of notice of a December 1988 rating decision denying 
his claim for a compensable rating for lumbosacral strain.

4.  Thereafter, the veteran was seen by VA on an outpatient 
basis on December 26, 1991, with low back complaints.

5.  It is not factually ascertainable that the increase in 
severity of the veteran's lumbosacral strain occurred in the 
year prior to December 26, 1991. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).

2.  The criteria for an effective date prior to December 26, 
1991, for a compensable rating for lumbosacral strain have 
not been met.  38 U.S.C.A. §§  5107, 5110 (West 1991); 
38 C.F.R. §§ 3.157(a), 3.400(o)(2).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

Service medical records show that the veteran sustained 
several injuries to his lower back in service.  Neurological 
examinations in service were normal and X-ray studies were 
negative, except for the presence of scoliosis.

On file are treatment records from the Hennepin County 
Medical Center for June 1990 to August 1996.  The records 
indicate that the veteran presented in July 1991 with 
complaints of constant low back pain.  Physical examination 
disclosed that the veteran exhibited poor right heel walk 
without evidence of lower extremity weakness or numbness.  In 
August 1991 the veteran was again treated for low back pain, 
at which time he exhibited mild tenderness of the left 
lumbosacral paraspinal muscles; he denied any radiation of 
pain to the lower extremities.  Range of lumbar spine motion 
testing disclosed forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion to 20 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally.  Motor strength was 5/5, 
sensation was intact, and deep tendon reflexes were 2+ and 
symmetric.  The veteran's gait was normal.  X-ray studies 
showed no significant alignment abnormalities or evidence of 
fracture, dislocation or osseous lesion; no interspace 
narrowing was identified.  The treatment records show that an 
August 1996 Computed Tomography (CT) scan of the lumbar spine 
disclosed the presence of a burst fracture of the left 
L1vertebral body, without evidence of disc herniation or 
significant encroachment on the spinal canal.

Of record are VA treatment reports for November 1990 to 
January 1999 which show that the veteran presented on 
December 26, 1991, with complaints of constant low back pain 
and difficulty with ambulation.  He reported that his pain 
occasionally radiated to his lower extremities, but he denied 
any associated numbness.  On physical examination motor and 
sensory functions were intact, no evidence of spasm was 
identified, and the veteran was able to forward flex to 90 
degrees; he was diagnosed with low back syndrome.  The 
treatment records thereafter document treatment for continued 
complaints of low back pain, as well as for right leg 
weakness.  In April 1997 the veteran was treated for an acute 
flare-up of symptoms, at which time spasms were evident, 
although his gait was normal.  A May 1997 treatment note 
indicates that the veteran was diagnosed with low back pain 
with L4-5 right radiculopathy.  X-ray studies of the 
lumbosacral spine showed S1 spina bifida, but were otherwise 
normal, with no evidence of disc space compromise.  The 
treatment records also document treatment for substance abuse 
and note that the veteran was intermittently unemployed, 
although he attributed his difficulty in maintaining 
employment to his low back disability.  

On file are records from the Social Security Administration 
(SSA) which indicate that the veteran filed a claim with that 
agency in June 1991, and which show that he was considered 
disabled by SSA as of June 1990 based on a primary diagnosis 
of chemical dependency, and a secondary diagnosis of low back 
pain.  The veteran reported to SSA that his low back pain 
interfered with his ability to perform housework, to drive or 
to take baths.  At his October 1991 SSA evaluation, the 
veteran reported that he had worked on an intermittent basis 
until 1990.  He indicated that prolonged walking and sitting 
aggravated his low back disability and that he was unable to 
lift more than 30 pounds.  On range of lumbar spine motion 
testing, the veteran exhibited forward flexion to 90 degrees 
with pain, extension to 20 degrees, and tilting to 25 
degrees, bilaterally (with pain on the right).  The veteran 
exhibited slight curvature of the spine to the right, with 
associated humping of the spine.  The presence of slight 
tenderness to palpation at the lumbosacral level was noted, 
although no spasm was identified.  Deep tendon reflexes were 
symmetrical at the knees and hypoactive at the ankles, and 
the veteran exhibited no sensory loss and no atrophy 
affecting the lower extremities.  The veteran's gait was 
described as normal.  The examiner concluded that the veteran 
exhibited good range of lumbar motion and opined that the 
veteran might exhibit minimal degenerative changes of the 
lumbosacral spine, although the examiner admittedly had been 
unable to review any X-ray or other diagnostic studies.

The veteran was afforded a VA examination in April 1993, at 
which time he complained of constant low back pain with 
occasional severe exacerbations involving radiation to the 
right leg.  The veteran reported that he was limited to 
lifting no more than 30 pounds.  On physical examination, 
strength of the lower extremities was 5/5 and deep tendon 
reflexes were 1+ and symmetrical.  The veteran was able to 
forward flex to 45 degrees and the presence of mild right 
scoliosis of the back was identified.  The veteran was 
diagnosed with lower back pain.  At a VA examination in June 
1993, the veteran manifested no limitation of lumbar spine 
motion.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1993, at which time he testified that he 
used a back support.  He averred that he was informed by his 
treating physicians that there were abnormalities associated 
with his lumbar discs.  The veteran testified that he 
experienced tingling in his lower extremities and occasional 
radiating pain to his right leg, which would sometimes cause 
the extremity to give way.  The veteran stated that he 
experienced constant low back spasms and he reported the 
presence of diminished reflexes.  The veteran testified 
concerning an incident in which he required assistance to 
remove himself from the toilet and he averred that his low 
back symptoms had interfered with his employability.  With 
respect to entitlement to an earlier effective date for a 40 
percent evaluation, the veteran testified, in essence, that 
the symptoms for which he had been awarded his current 
evaluation had in fact existed since service.

The veteran was afforded a VA examination in August 1997.  At 
that time he informed the examiner that he had injured his 
lower back in service when he fell into a ditch.  He reported 
experiencing constant pain and soreness, aggravated by cold 
weather, movement, exertion, bending, lifting, traversing 
stairs, prolonged standing or walking, or driving.  He also 
reported experiencing pain radiating into his right lower 
extremity and indicated that he was unable to lift more than 
10 pounds.  The veteran indicated that he experienced daily 
flare-ups.  On physical examination the veteran stood erect 
but walked with a marked limp on the right; he did not use a 
back brace or other device to assist in ambulation.  The 
examiner noted that the veteran stood tilted mildly to the 
right secondary to scoliosis.  Range of lumbar spine motion 
testing disclosed forward flexion to 75 degrees with pain, 
and to 65 degrees without pain; extension to 15 degrees with 
pain, and to 10 degrees without pain; lateral flexion to 30 
degrees with pain and to 15 degrees without pain, 
bilaterally; and rotation to 25 degrees with pain and to 15 
degrees without pain, bilaterally.  With respect to fatigue 
and weakness on repeated motion of the lumbar spine, the 
examiner indicated that the veteran's range of lumbar motion 
included forward flexion to 65 degrees, extension to 10 
degrees, and lateral flexion to 30 degrees, bilaterally.  The 
examiner described the restrictions in the veteran's range of 
lumbar motion as moderate to marked.  

The examiner noted the presence of muscle spasm and localized 
tenderness on the right side, as well as hypoesthesia on the 
right lower extremity as compared to the left.  Lower 
extremity strength was 4/5 on the right and 5/5 on the left.  
Reflexes were 2+ at the knees and 1+ at the ankles.  X-ray 
studies of the lumbosacral spine showed the presence of S1 
spina bifida, but were otherwise normal.  The veteran was 
diagnosed with lumbar strain with lumbar scoliosis, and with 
a fracture of the right L1 vertebrae and S1 spina bifida.  In 
an addendum, the examiner indicated that pain and cramping 
during flare-ups significantly limited the veteran's lumbar 
spine function.

I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected lumbosacral strain.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in November 1979.  In September 1981, service 
connection was granted for lumbosacral strain, evaluated as 
noncompensably disabling.  The September 1981 decision also 
denied service connection for scoliosis of the lumbar spine.  
The evaluation assigned the veteran's service connected 
disability was increased to 40 percent disabling in July 
1993, effective December 26, 1991; the 40 percent evaluation 
has remained in effect since that time.

The RO rated the veteran's lumbosacral strain as 40 percent 
disabling under Diagnostic Code 5295.  Under that code, a 40 
percent rating is appropriate for severe lumbosacral strain, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Alternatively, a 40 percent rating is appropriate for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

After reviewing the evidence on file, the Board finds that 
the impairment occasioned by the veteran's lumbosacral strain 
more nearly approximates the criteria for a 40 percent rating 
than those for a higher rating.  In this regard the evidence 
demonstrates that the veteran's disability is manifested 
primarily by  constant pain and by moderate to marked 
limitation of lumbar spine motion.  The veteran nevertheless 
retains significant range of lumbar motion, as demonstrated 
on multiple VA and private examinations, even with 
consideration of his complaints of pain, weakness and 
fatigue.  Moreover, despite complaints of right leg pain and 
weakness and the presence of muscle spasms and some right 
lower extremity hypoesthesia on examination, there is no 
medical evidence of significant neurological involvement 
associated with the veteran's service connected disability.  
In this regard the Board notes that although the veteran was 
diagnosed in May 1997 with lumbar radiculopathy, there is no 
indication that this diagnosis was based on the results of 
any pertinent diagnostic studies, and X-ray studies and CT 
scans on file are consistently negative for evidence of 
significant neurological compromise.  Moreover, subsequent VA 
examination in August 1997 was negative for any findings with 
respect to radiculopathy and the VA and private treatment 
records on file are otherwise negative for any further 
suggestion of lumbar radiculopathy.  In any event, even 
assuming the presence of lumbar radiculopathy, the Board 
notes that the veteran has nevertheless consistently 
exhibited substantially full lower extremity strength, 
without evidence of atrophy, and that, while he recently 
exhibited somewhat diminished ankle reflexes on VA 
examination in August 1997, his deep tendon reflexes were 
nevertheless present.  Moreover, VA and private examinations 
on file are entirely negative for findings consistent with 
significant neurological impairment.  In the Board's opinion, 
in light of the minimal findings with respect to any 
neurological impairment associated with the veteran's 
lumbosacral spine, the neurological impairment does not 
warrant a higher rating.  Accordingly, an increased 
evaluation for the veteran's service connected lumbosacral 
strain is not warranted.

As the veteran retains significant motion of his lumbosacral 
spine, the disability does not warrant a higher rating on the 
basis of unfavorable ankylosis of the lumbar spine under 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (1998).

The Board recognizes that the veteran has been determined to 
be disabled by the Social Security Administration (SSA) as of 
June 1990, based in part on low back pain.  Initially, the 
Board notes that it is not bound by the statutes and 
regulations which govern the disposition of disability claims 
pending before the SSA, but rather must follow the statutes 
and regulations governing entitlement to an increased rating 
for VA compensation purposes.  

Although SSA considered the veteran disabled in part due to 
low back pain, that agency notably did not distinguish 
between his service connected lumbosacral strain and his 
other non service-connected low back disabilities.  In 
addition, the disability determination was based on 
consideration of other disabilities, specifically chemical 
dependence, for which the veteran is not service connected.  
Moreover, the SSA examiner who evaluated the veteran in 
October 1991 noted that the veteran exhibited good range of 
lumbar motion and did not identify any evidence of 
neurological involvement.  As noted previously, VA 
examinations following the October 1991 evaluation failed to 
identify evidence of significant neurological impairment 
associated with the veteran's service-connected disability. 

The Board has also considered whether referral of the case 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) is warranted.  The current evidence of record 
does not reflect frequent periods of hospitalization because 
of the service-connected lumbosacral strain.  In addition, 
although the veteran has alleged that his service-connected 
disability has interfered with employment, there is no 
evidence on file indicating that his disability has 
interfered with his employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Although the 
veteran has a history of unemployment, the Board points out 
that he has several serious nonservice-connected disabilities 
contributing to his unemployment.  Therefore, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Earlier effective date

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
or examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1) (1998).  The 
date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (1998).  The date of receipt by VA of 
examination reports, clinical records and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals, where such 
records are submitted by or on behalf of the claimant and 
entitlement is shown.  38 C.F.R. § 3.157(b)(3) (1998).

The record reflects that an unappealed December 1988 rating 
decision denied a claim for an increased rating for 
lumbosacral strain.  Thereafter, no communication with 
respect to this disability was received from the veteran or 
his former representative until April 1992.  Thereafter, 
based on VA and private medical records showing treatment 
since July 1991 for low back pain, the RO in July 1993 
increased the evaluation assigned the veteran's lumbosacral 
strain to 40 percent disabling, effective December 26, 1991.  
According to the July 1993 rating decision, this date was 
chosen based on the informal claim of VA treatment records.  

As described previously, VA treatment reports from November 
1990 first show treatment of the veteran on December 26, 
1991, for complaints of low back pain.  Although private 
treatment and SSA records show evaluation of the veteran for 
low back complaints prior to December 1991, those records 
were received by VA after April 1992.  The date of the 
veteran's claim for an increased rating for lumbosacral 
strain is therefore December 26, 1991.  See 38 C.F.R. 
§ 3.157(b)(1)-(3).

The veteran has not alleged that his service-connected low 
back disability increased in severity during the one year 
period prior to December 26, 1991.  Rather, he contends that 
his low back disability has been severe since service.  
Private medical records show that when the veteran was seen 
in July 1991, he reported a history of low back pain since 
1977 with an increase in low back pain since the winter.  VA 
medical records show that when the veteran was seen in 
December 1991, he reported that that he had had low back pain 
since 1977 and that the low back pain had increased in 
severity in the last year.  Per these statements for clinical 
purposes, the veteran's low back pain increased in severity 
some time prior to his outpatient visit in July 1991.  
However, these records do not provide an adequate basis for 
determining when the increase in disability occurred.  There 
are no medical records documenting treatment or evaluation of 
the veteran's low back disability during the period from 
December 1990 until July 1991.  Consequently, it is not 
factually ascertainable that the increase in disability 
occurred during the one year period prior to December 26, 
1991.  Accordingly, there is no basis for the assignment of 
an effective date earlier than December 26, 1991, for a 
compensable evaluation for lumbosacral strain.


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain is denied.

Entitlement an effective date prior to December 26, 1991, for 
a compensable evaluation for lumbosacral strain is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

